Title: To Benjamin Franklin from the Prince de Soubise, 16 November 1781
From: Soubise, Charles de Rohan, prince de
To: Franklin, Benjamin


Paris ce 16. 9bre. 1781
C’est avec tres grand plaisir, Monsieur, que je joins icy deux permissions de chasse pour Monsieur vôtre petit fils. Je ne puis en donner dans les Cantons voisins de Passy, mais celui de Pantin est destiné pour les Ministres Etrangers. C’est un des meilleurs de la Capitainerie.
J’ai l’honneur d’être avec les sentiments les plus distinguez, Monsieur, Vôtre tres humble, et tres obeissant Serviteur.
Le M P. DE Soubise
 
Notation: Le M. P. de Soubise 16 9bre 81
